Citation Nr: 1550089	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-09 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hearing loss.

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to exposure to herbicide agents.

4.  Entitlement to service connection for bronchitis, to include as due to exposure to herbicide agents.

5.  Entitlement to service connection for sleep apnea, to include as due to exposure to herbicide agents.

6.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicide agents.

7.  Entitlement to service connection for acute respiratory disease, to include as due to exposure to herbicide agents.

8.  Entitlement to service connection for a torn meniscus, left knee.

9.  Whether new and material evidence has been submitted to reopen the claim of  service connection for posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

11.  Whether new and material evidence has been submitted to reopen the claim of service connection for diabetes mellitus, type II.

12.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.

13.  Whether new and material evidence has been submitted to reopen the claim of service connection for eye disabilities.

14.  Entitlement to service connection for eye disabilities, to include as due to exposure to herbicide agents

15.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disability.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from January 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) from July 2012 and December 2012 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD, has been recharacterized as service connection for an acquired psychiatric disability, to include PTSD.

The issues of service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing loss is manifested by no more than Level I hearing acuity in each ear.

2.  The Veteran was not exposed to herbicide agents during military service.

3.  The Veteran's bilateral upper extremity peripheral neuropathy is not causally or etiologically related to service.

4.  The Veteran's bilateral lower extremity peripheral neuropathy is not causally or etiologically related to service.

5.  The record does not reflect a current diagnosis of bronchitis.

6.  The Veteran's sleep apnea is not causally or etiologically related to service.

7.  The Veteran's erectile dysfunction is not causally or etiologically related to service.

8.  The record does not reflect a current diagnosis of acute respiratory disease.

9.  The Veteran's torn meniscus, left knee, is not causally or etiologically related to service, and arthritis was not incurred within a year of service.

10.  Service connection for PTSD, diabetes mellitus, type II, eye disabilities, and a right knee disability was denied in an April 2005 rating decision which was not appealed and became final.

11.  Evidence added to the record since the April 2005 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for an acquired psychiatric disability, to include PTSD, and raises the possibility of substantiating the claim.

12.  Evidence added to the record since the April 2005 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for diabetes mellitus, type II, and raises the possibility of substantiating the claim.

13.  The Veteran's diabetes mellitus, type II, is not causally or etiologically related to service, and it was not incurred within a year of service.

14.  Evidence added to the record since the April 2005 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for eye disabilities, and raises the possibility of substantiating the claim.

15.  The Veteran's eye disabilities are not causally or etiologically related to service.

16.  The evidence received since the April 2005 RO decision is new, but fails to show that a right knee disability may be related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for service connection for bilateral upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

5.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

6.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

7.  The criteria for service connection for acute respiratory disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

8.  The criteria for service connection for torn meniscus, left knee, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

9.  Evidence added to the record since the April 2005 rating decision, denying service connection for PTSD, is new and material and the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

10.  Evidence added to the record since the April 2005 rating decision, denying service connection for diabetes mellitus, type II, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

11.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

12.  Evidence added to the record since the April 2005 rating decision, denying service connection for eye disabilities, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

13.  The criteria for service connection for eye disabilities have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

14.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Here, the VCAA duty to notify was satisfied by way of letters sent to the appellant in February 2012, April 2012, and May 2012 that fully addressed all notice elements and was sent prior to the initial RO decisions in this matter.

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs) and VA treatment records.  The Veteran was also provided with VA examinations for hearing loss, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran stated that records regarding examinations at which the audiologist felt that the results were invalid have been improperly withheld from disclosure.  The Board finds the examiner's statements about why the results were invalid to be sufficient.  There is no indication from the record that the invalid results were recorded, and even if they were in the record, they could not be used for adjudication.  Furthermore, after the first examination with invalid results due to the Veteran not complying with test procedures, he had another VA examination at which he also did not comply with procedures.

The RO did not afford the Veteran VA examinations for the other issues on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event, injury, or disease.  The Board finds that there is no competent evidence of bronchitis and acute respiratory disease.  While the Veteran has been diagnosed with peripheral neuropathy, diabetes mellitus, sleep apnea, erectile dysfunction, eye disabilities, and torn meniscus, left knee, there is no indication that they are associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The VCAA does not require VA to obtain a medical examination or opinion unless a claim is reopened.  See 38 U.S.C.A. § 5103A(f).  Therefore, an examination is not necessary for the issue relating to the right knee.  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

II.  Increased Rating for Hearing Loss

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2015).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a). 

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I for essential normal acuity through XI for profound deafness) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.8, Diagnostic Code 6100.  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

The Veteran had a VA examination in March 2005 at which he complained that he had to turn up the volume louder to hear the television.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
45
LEFT
25
30
30
40
45

Speech audiometry revealed speech recognition ability of 94 percent in each ear.

The Veteran had additional VA examinations in February 2011 and September 2013.  The audiologist wrote that the test results were not valid because there was poor inter-test agreement and consistency of responses.  The examiner noted poor agreement between the Veteran's observed communication ability and test performance.  The Veteran was reinstructed and retested several times without improvement. 

Since the audiological findings for the test completed do not show pure tone thresholds at 55 decibels or more at each of the four specified frequencies or thresholds at 70 decibels or more at 2000 Hertz with 30 decibels or less at 1000 Hertz, exceptional patterns of hearing loss are not shown and the Board will not determine the Roman numeral designation for hearing impairment from Table VIA.  Only Table VI will be used. See 38 C.F.R. § 4.86.

When applying the pure tone averages and speech recognition scores from March 2005 to Table VI, the right ear is assigned a Level I and the left ear is assigned a Level I.  The Board then applies those levels to Table VII, which results in a 0 percent, noncompensable evaluation for the Veteran's bilateral hearing loss.

The audiological examinations addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The March 2005 examiner noted that the Veteran had to turn up the volume on the television.  Nevertheless, a compensable disability rating for bilateral hearing loss is not warranted based on any audiological findings of record.  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  For hearing loss, there are 11 gradations for evaluating the disability for each ear.  This necessarily encompasses a broad range of impairment.  Likewise, the schedule itself contemplates even exceptional patterns of hearing impairment by the terms of 38 C.F.R. § 4.86.  There also is no showing that hearing loss has caused marked interference with employment or frequent periods of hospitalization.  Thus, it may be concluded the established schedular criteria are adequate to describe the severity of the disability.  

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for tinnitus.  However, there is no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect he is unemployable due to his service-connected hearing loss.  While the record shows that there may be some interference with some job related activities due to the service-connected disability, there is no cogent evidence of unemployability and thus consideration of a TDIU is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a compensable rating for bilateral hearing loss is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

III.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including diabetes mellitus and arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2015).
	
Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).  

The record does not reflect that the Veteran served in Vietnam during the Vietnam era.  The Veteran wrote in September 2010 that he was exposed to herbicide agents due to contact with equipment that had been in Vietnam.  Exposure to herbicides is presumed for Air Force veterans who regularly come into contact with the aircraft used to spray herbicide agents during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(v).  However, the Veteran served in the Army and he does not state that he was exposed to the aircraft used to spray herbicides.  The record does not show that the Veteran was exposed to herbicide agents during his active service.



A.  Peripheral Neuropathy, Sleep Apnea, and Erectile Dysfunction

The STRs do not show any complaints, treatment or diagnoses related to peripheral neuropathy, sleep apnea, or erectile dysfunction.  March 2009 VA primary care treatment records indicate that the Veteran had erectile dysfunction.  Subsequent treatment records continue to show a diagnosis.  At February 2015 VA treatment the Veteran received a provisional diagnosis of sleep apnea.  March 2015 VA treatment records indicate that the Veteran has diabetic neuropathy.  The treatment records do not provide opinions on etiology.

Although the Veteran is competent to report on his own symptomatology, he is not competent to offer an opinion on whether his peripheral neuropathy, sleep apnea, and erectile dysfunction are related to service.  His statement on etiology is therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  The treatment records show that the Veteran was diagnosed with these disabilities more than 20 years after service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There are no competent opinions of record indicating that the diagnosed peripheral neuropathy, sleep apnea and erectile dysfunction are due to any event, disease or injury from military service.  

Because the evidence preponderates against the claim of service connection for bilateral upper and lower extremity peripheral neuropathy, sleep apnea and erectile dysfunction, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



B.  Bronchitis and Acute Respiratory Disease

The STRs do not show any complaints, treatment or diagnoses related to bronchitis or acute respiratory disease.  X-rays from August 2010 VA treatment showed that the lungs were clear.  The post-service treatment records do not show diagnoses or treatment related to bronchitis or an acute respiratory disorder.  The Veteran is competent to report symptoms, but VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability; although pain that causes limitation of function may result in a disability for VA purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosis of the claimed disabilities.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Since an element for establishing service connection on a direct basis or a presumptive basis is the Veteran being diagnosed to have the claimed disabilities during the pendency of his appeal and this claimant does not have this, the Board finds that entitlement to service connection for bronchitis and acute respiratory disease must be denied.  38 C.F.R. §§ 3.303.

C.  Torn Left Knee Meniscus

The STRs do not show any complaints, treatment or diagnoses related to a torn left knee meniscus.  In addition, the record does not show that the Veteran had arthritis related to the left knee within a year of service.

In December 2005, a VA physician wrote that MRI findings revealed a degenerative tear of the left knee medial meniscus, a degenerative tear of the lateral meniscus, and a large amount of fluid in the knee.  December 2005 treatment notes indicate that the Veteran reported injuring the left knee "some months ago."  At January 2009 VA treatment it was noted that the Veteran had knee pain secondary to degenerative joint disease.  No opinions on etiology were provided.

Although the Veteran is competent to report on his own symptomatology, he is not competent to offer an opinion on whether left knee torn meniscus is related to service.  Furthermore, the Veteran reported at December 2005 treatment that he injured his left knee "some months ago."  Therefore, to the extent to which the Veteran is alleging he injured his left knee during service, the Board does not find him to be credible.  His statement on etiology is therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan, 451 F.3d  at 1331.  The treatment records show that the Veteran was diagnosed with a torn meniscus, left knee, over 28 years after service due to an injury he said had happened months before.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 at 1333.  There are no competent opinions of record indicating that the diagnosed torn meniscus, left knee, is due to any event, disease or injury from military service.  

Because the evidence preponderates against the claim of service connection for a torn meniscus, left knee, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57

IV.  New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran's claims of entitlement to service connection for diabetes mellitus, type II, eye disabilities, right knee disability, and PTSD were denied by an April 2005 rating decision, which is now final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2015).  The Veteran did not file a notice of disagreement with the April 2005 rating decision.  Subsequent to the April 2005 rating decision, STRs and records from the Veteran's reserve service were associated with the claims file.  These records do not contain complaints, treatment or diagnoses related to the above stated issues that were denied in April 2005, and are therefore not relevant for the purposes negating finality of the prior denial.  See 38 C.F.R. § 3.156(c).  VA treatment records were also received within a year of the April 2005 rating decision.  These records are not relevant to the issues of service connection for an acquired psychiatric disability, eye disabilities, or the right knee.  While the records show a continued diagnosis of diabetes, there was no discussion of etiology.  Therefore, the April 2005 rating decision does not have to be reconsidered due to the VA treatment records that were received within a year because the treatment records were not relevant to the claims.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).  

A.  Acquired Psychiatric Disability

At the time of the April 2005 rating decision, the evidence of record included the service personnel records, which indicate that the Veteran was a tactical wire operations specialist.  He did not have any foreign service, and the record does not show that he was in combat.

At a November 1977 VA examination, it was noted that there were no psychiatric or personality defects.  June 2004 VA psychology treatment records indicate that the Veteran was undergoing addition rehabilitation treatment.  There was no diagnosis regarding an acquired psychiatric disability.

The Veteran had a VA examination in March 2005.  The examiner noted that the Veteran had been hospitalized four times for chemical dependency and participated in the domiciliary program in 2003.  He was diagnosed with adjustment disorder once, and otherwise no psychiatric diagnoses were made.  At the time of the examination the Veteran was not receiving psychiatric treatment or taking psychiatric medications.  The Veteran reported being depressed when he thought about his losses and the current war.  He reported being anxious, but did not appear to have panic attacks.  There was no history of delusions.  The examiner felt that there was no evidence of PTSD.  There was some evidence of mild affective disorder, although the examiner felt that the main problem was related to a longstanding personality disorder.

The additional evidence added to the record since the April 2005 rating decision include the STRs, which do not show any complaints, treatment or diagnoses related to an acquired psychiatric disability.  May 2006 VA primary care treatment records indicate that the Veteran had been diagnosed with depression and was waiting for follow up treatment.  At February 2009 VA treatment, the Veteran said that he could be dangerous to others, and that was why he needed to live an isolated life and wanted to see a psychologist.  At February 2010 treatment the Veteran reported a depressed mood since November 2009 that he related to relationship distress.  

At November 2014 treatment the Veteran said that during service he was tricked into entering a room by an older and bigger man who was going to take advantage of him.  The man gave the Veteran a drink and tried to make physical contact.  The Veteran resisted and was eventually able to leave.  At other November 2014 VA treatment the Veteran said that during service a larger man cornered him a room and he felt that he was going to be sexually assaulted.  He was allowed to leave the room after threatening the other man.  The Veteran also reported non-sexual harassment during military service and non-sexual assaults after service.  The Veteran was diagnosed with unspecified trauma-related disorder that was related in part to military sexual trauma.  Later in November 2014 the Veteran had a VA military sexual trauma consultation.  He said that during military service he was propositioned by a man.  This and the incident discussed above during service made him uncomfortable around homosexuals.  The Veteran also said that he had suppressed his military sexual trauma experience for many years and had not disclosed it to many others.  At February and March 2015 VA treatment, the Veteran was diagnosed with unspecified trauma-related disorder (r/o PTSD) and unspecified depressive disorder.  The psychologist felt that it was related in part to military sexual trauma and in part to various other experiences outside of military service. 

The claim was previously denied because the evidence did not show a diagnosis of PTSD.  Since the record now shows that the Veteran has been diagnosed with an acquired psychiatric disability and that it may be related to service, it relates to an unestablished fact necessary to substantiate the claim, and is new and material.  Accordingly, the criteria for reopening the Veteran's claim have been met.

B.  Diabetes Mellitus, Type II

At the time of the April 2005 rating decision, the evidence of record included a March 2005 VA examination, at which it was noted that the Veteran was diagnosed with diabetes mellitus, type II, in 1994.  The examiner noted that it was not related to service.

The additional evidence added to the record since the April 2005 rating decision include the STRs, which do not show any relevant complaints, treatment or diagnoses.  Post-service VA treatment records show ongoing treatment for diabetes.  No opinion was provided on etiology.

The claim was previously denied because the evidence did not show that diabetes mellitus occurred in or was caused by service.  The Veteran now raises a new theory of entitlement in that he should be service connected due to exposure to herbicide agents.  This contention may be characterized as new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.   

Reviewing the reopened claim on the merits, as discussed above, the record does not show that the Veteran was exposed to herbicide agents during service.  Although the Veteran is competent to report on his own symptomatology, he is not competent to offer an opinion on whether diabetes mellitus is related to service.  His statement on etiology is therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan, 451 F.3d  at 1331.  The treatment records show that the Veteran was diagnosed with diabetes over 20 years after service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 at 1333.  There are no competent opinions of record indicating that diabetes mellitus, type II, is due to any event, disease or injury from military service or was incurred within a year of service.  

Because the evidence preponderates against the claim of service connection for diabetes mellitus, type II, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57




C.  Eye Disabilities

At the time of the April 2005 rating decision, the evidence of record included a March 2005 VA eye examination.  The Veteran was diagnosed with a refractive error and large asymmetric cup disc ratios - glaucoma suspect.  The examiner noted that there was not diabetic retinopathy.  

The additional evidence added to the record since the April 2005 rating decision includes the STRs, which do not show any relevant complaints, treatment or diagnoses of an eye disability.  May 2006 VA ophthalmology treatment records indicate that the Veteran had a refractive error.  At May 2007 and November 2007 VA treatment the Veteran was diagnosed with a refractive error, cupping, open angle glaucoma suspect and proptosis, left eye.  Later VA treatment records indicate that there were diabetic ophthalmic manifestations.  Treatment records continued to show these diagnoses without providing an opinion on etiology.  At May 2014 treatment the Veteran was also noted to have a diagnosis of bilateral cataracts.  No opinions on etiology were provided in the treatment records.

The claim was previously denied because the evidence did not show that an eye disability occurred in or was caused by service.  The Veteran now raises a new theory of entitlement in that he should be service connected due to exposure to herbicide agents.  This contention may be characterized as new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.

Reviewing the reopened claim on the merits, as discussed above, the record does not show that the Veteran was exposed to herbicide agents during service.  Although the Veteran is competent to report on his own symptomatology, he is not competent to offer an opinion on whether an eye disability is related to service.  His statement on etiology is therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan, 451 F.3d  at 1331.  Service connection cannot be awarded for refractive errors.  38 C.F.R. § 3.303(c).  The record does not show that the Veteran was diagnosed with other eye disabilities for over 20 years after service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 at 1333.  There are no competent opinions of record indicating that an eye disability is due to any event, disease or injury from military service.  

Because the evidence preponderates against the claim of service connection for an eye disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57

D.  Right Knee Disability

At the time of the April 2005 rating decision, the claim was previously denied because the evidence did not show that a right knee disability occurred in or was caused by service.  The additional evidence added to the record since the April 2005 rating decision includes the STRs, which do not show any relevant complaints, treatment or diagnoses related to the right knee.  At VA treatment beginning in January 2009 it was noted that the Veteran had knee pain secondary to degenerative joint disease.  No opinion was provided regarding whether a right knee disability was related to service.

This newly submitted evidence does not establish or relate to whether the Veteran has a right knee disability that was incurred in service or that he had arthritis within a year of service.  Accordingly, new and material evidence to reopen the claim of service connection for a right knee disability has not been received.  The claim is therefore not reopened.


ORDER

A compensable initial evaluation for bilateral hearing loss is denied.

Service connection for upper extremity peripheral neuropathy, to include as due to exposure to herbicide agents, is denied.

Service connection for lower extremity peripheral neuropathy, to include as due to exposure to herbicide agents, is denied.

Service connection for bronchitis, to include as due to exposure to herbicide agents, is denied.

Service connection for sleep apnea, to include as due to exposure to herbicide agents, is denied.

Service connection for erectile dysfunction, to include as due to exposure to herbicide agents, is denied.

Service connection for acute respiratory disease, to include as due to exposure to herbicide agents, is denied.

Service connection for a torn meniscus, left knee, is denied.

New and material evidence has been received, and the Veteran's service connection claim for an acquired psychiatric disability, to include PTSD, is reopened.

New and material evidence has been received, and the Veteran's service connection claim for diabetes mellitus, type II, is reopened.

Service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents, is denied.

New and material evidence has been received, and the Veteran's service connection claim for eye disabilities is reopened.

Service connection for eye disabilities, to include as due to exposure to herbicide agents, is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disability, and this appeal is denied.

REMAND

The Veteran is seeking service connection for an acquired psychiatric disability, to include PTSD, now claimed to be based on personal or sexual assault.  In claims for PTSD based on personal or sexual assault, VA has a heightened duty to notify the Veteran.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(5).  Specifically, the special provisions set forth under the VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996) must be considered.  38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272 (1999) (special M21 manual evidentiary procedures apply in PTSD personal assault cases).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  Therefore, additional notice regarding this issued should be sent to the Veteran.  

In addition, the VA treatment records indicated there may be a relationship between service and the claimed psychiatric disability.  Therefore, the Veteran should be examined for VA purposes.  See 38 C.F.R. § 3.159(c), McLendon v. Nicholson, 20 Vet. App. 79.

Lastly, the most current records of mental health treatment should be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant VA mental health treatment records related to the Veteran dated after April 2015.

2.  Send notice to the Veteran that complies with the requirements of 38 C.F.R. § 3.304(f)(5) regarding his claim for service connection based on a personal assault.  

3.  Thereafter, schedule the Veteran for a VA examination with regard to his claim for service connection for an acquired psychiatric disability, to include PTSD.  The claims file should be made available to, and reviewed by, the examiner.  All indicated tests should be performed, and all findings reported in detail.  

Based on the Veteran's reports, examination, and review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disability was caused by an in-service disease or injury, or an in-service event/stressor if PTSD is diagnosed.  

The examiner should explain the rationale for all opinions given, with citation to any supporting facts, and should include discussion of the Veteran's report of personal or sexual assault during service.  If an opinion cannot be given without resorting to speculation, the examiner should so state and explain why that is the case.  

4.  Readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals














Department of Veterans Affairs


